DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 4, lines 25 and 26, the abbreviations “POSIX UTC” and “POSIX UTC” should be defined in full terms (at least for the first occurrence).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there are no cooperative relationships between the steps as recited in the method claim 1 or structural cooperative relationships between the elements as recited in the apparatus claim 11. 
In claim 3, lines 13 and 14, the abbreviations “POSIX UTC” and “POSIX UTC” should be fully defined before using the abbreviations. Moreover, there are periods “.” In the middle of the claim (lines 35 and 39).
In claim 5, there is a period in the middle of the claim (line 5).
In claim 8, there is a period in the middle of the claim (line 17).
In claim 9, the recitation of “a program code is provided and executed as a service in a cloud environment” is vague because it is unclear of how such recitation is related to the recitations of claim 1 or 2, which it, directly or indirectly, depends from. Moreover, it appears that such recitation does not provide any useful purpose to the recitations of claim 1 or 2. Similar problem exists for the recitation of “a program code is dynamically provided and executed as a service in a cloud environment” recited in claim 10.

	Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kawahito et al (US 10,042,787) and Hemelstein et al (US 2019/0121553) are cited because they are pertinent to the method and apparatus for controlling operations of robotic system. However, none of the cited references teaches or suggests the arrangements of a method of encoding and deconflicting control information to adjust operations of robotic systems that enables one or more operators be dynamically assigned, the computer-implemented method comprising: configuring a discovery system operatively associating one or more cloud cores, one or more controllers, and a plurality of robots; providing a hierarchal message format system comprising at least three layers of message composition; encoding for message generation time, message dispatch time, message origin, sender global position, operating state of either normal or exception, and control inputs; distributing message delivery and partial deconfliction between the one or more controllers, the plurality of cloud cores, in either public or private cloud infrastructure, and on-robot computers over a network; resolving on-robot conflicts for control inputs generated by the one or more controllers not already deconflicted in each cloud core; and stopping a robot of the plurality of robots if no control inputs are received for said robot after a timeout interval
as recited in claim 1 and similar limitations as recited in the corresponding apparatus claim 11 and further limitations of the dependent claims 2-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636